The opinion of the Court was afterward drawn up by
Parker C. J.
We cannot, without exercising a dispensing power, excuse the defendant from the penalty sued for in this action. The statute peremptorily requires that a list of taxes paid within the year, specifying the time of payment, shall be delivered to the selectmen fifteen days before the first Monday in March. It has already been decided in 4 Pick. 118, that this time admits of no variation, for the reasons there given. It is said that there was no meeting of the selectmen on that day ; but the defendant should have delivered his list to the chairman or some other of that body, in order to excuse himself from the penalty. The list which he delivers should be for the use of the selectmen, and not his own tax bill exhib ited to them and taken away again for his own use. This statute being intended to give full force and effect to the amendment of the constitution respecting the right of suffrage, should be strictly enforced.